Celebrezze, C.J.,
dissenting. The only issue before this court is whether the decision of the Board of Tax Appeals is unreasonable or un*397lawful. It should be clear to every member of this court that the board, in fulfilling its duty to allocate the intangibles revenue among nine competing libraries, faced a task worthy of King Solomon. It should also be apparent that the board’s decision was made after an exhaustive hearing and careful consideration of the actual needs of each of these libraries.
I do not perceive any reason to remand this cause to the board with orders to specify further the basis of its needs determination. In allocating intangibles revenue, the county budget commission must “base the amount for distribution on the needs of such library for the construction of new library buildings, parts of buildings, improvements, operation, maintenance, or other expenses.” (Emphasis added.) R.C. 5705.32. The board, in its de novo review of the budget commission’s order, is governed by this same standard. There is nothing in R.C. 5705.32 which requires either the budget commission or the board to set forth in its decision a detailed analysis of the actual needs of each library, so long as that decision properly takes into account those actual needs.
In the instant case, the allocations were made after consideration of numerous factors, as the board explained in its decision:
“The Board of Tax Appeals has carefully reviewed the record of the hearing, the numerous briefs and reply briefs, and the exhibits submitted by the parties. It appears that all nine library systems agree that the factors contained in the Touche Ross Report are important in determining the needs of the libraries. Said factors include population and service area, library use, and number and size of facilities. Athough these factors are not the sole criteria used to determine need, and realizing that each individual budget in its totality must be analyzed, this Board has included these factors in its need determination analysis. ” (Emphasis added.)
This explanation belies the majority’s conclusion that the board failed to set forth the basis for its findings. The board’s decision makes clear that its allocations were necessarily based, in accordance with R.C. 5705.32, on its careful ascertainment of the actual needs of each library. Where, as here, it is obvious that the board’s decision fulfills this statutory mandate to base allocations on actual needs, it is inappropriate for this court to engineer a remand of this cause by requiring unnecessary mathematical calculations.
The lawfulness and reasonableness of the board’s difficult decision are evident from the record. The various interests at stake, competing for a share of limited revenue, cannot be fully satisfied. As we have recognized in a similar case:
“There is just so much money in the undivided local government fund for distribution among the eligible political subdivisions of a county. It is difficult to attain absolute accuracy in allocating that fund. If the division made by the Board of Tax Appeals is fair and impartial and is determined upon the basis of actual need as established by the evidence, a reviewing court may not disturb the allocation.” Bd. ofCty. Commrs. v. Willoughby *398Hills (1968), 14 Ohio St. 2d 163, 164 [43 O.O.2d 257], quoted with approval in Cleveland Public Library v. Budget Comm. (1970), 23 Ohio St. 2d 27, 30-31 [52 O.O.2d 83].
The board’s division in the instant case was fair, impartial and determined on the basis of the evidence of actual needs presented at the hearing. Rather than perpetuating the struggle between these libraries, this court should have made a determination on the merits of the board’s decision and put an end to this litigation. I would affirm the decision of the Board of Tax Appeals.
For the foregoing reasons, I respectfully dissent.
Douglas, J., concurs in the foregoing dissenting opinion.